Exhibit 10.22 March 6, 2014 Mr. Scott A. West scottawest@yahoo.com Re:Offer of Employment Dear Scott: I am pleased to confirm our offer to you of full-time employment with Heritage Global Partners, Inc. ("HGP") in the position of Chief Financial Officer. You will report to Kirk Dove, Managing Partner of HGP as well as to the Chairman of the Board of Heritage Global, Inc., HGP's parent company, and shall perform all duties and shall have all powers which are commonly and reasonably incident to this office as well as all powers that are reasonably delegated to you by Kirk Dove and/or the Chairman of the Boad of Heritage Global, Inc. You shall devote your best efforts and full business time and attention to the business and affairs of HGP, its Affiliates and Subsidiaries, except for permitted vacation periods in accordance with the HGP's policy and periods of illness or other incapacity, provided that none of such activities materially interfere with yours duties to HGP, its Affiliates or Subsidiaries.
